This office action is in response to the application filed on 11/04/2019. Claims 1-20 are currently pending in the application. 
Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1,10 and 15 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1: “… in response to receiving the telemetry records, deriving an exception rate of the executed operation based on the received telemetry records, the derived exception rate being compensated for a workload of the user application using a total number of occurrences in which the operation is executed by the user application; determining whether application regression has occurred in the user application based on the compensated exception rate; and in response to determining that application regression has occurred in the user application, 

Claim 10, “…. 9 perform an analysis of telemetry records received via the computer network from one or more hosts of the distributed computing system, at least some of the telemetry records are exception records individually indicating an operation by a user application has failed during execution on one or more of the hosts; based on the analysis of the telemetry records, derive an exception rate of the executed operation based on the received telemetry records, the derived exception rate being compensated for a workload of the user application using a total number of occurrences in which the operation is executed by the user application; determine whether application regression has occurred in the user application based on the derived error percentage compensated for the workload of the user application; and  -26-Attorney Docket No. 402884-US-CNT in response to determining that application regression has occurred in the user application, transmit, via the computer network, a regression notification to a tenant corresponding to the user application, the regression notification indicating that application regression has occurred in the user application notwithstanding the workload of the user application.…”;


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 

Reference Fine teaches a method to enable the generation of random regression suites for verification of a hardware or software design to be formulated as optimization problems. Solution of the optimization problems using probabilistic methods provides information on which set of test specifications should be used, and how many tests should be generated from each specification.
Reference Hansson teaches a technique for automatic diagnosis of regression test failures. Initially, an automatic regression test system provides the test results per configuration for a revision of the device under test. Next, each failing test is analyzed in conjunction with the information in the version control system that is used to manage the device under test in order to conclude what additional revisions that needs to be tested for each test and configuration in order to find the earliest failing revision.

Reference Oberholtzer teaches a quality assurance benchmark system tests a target executable application under load stress conditions over an extended period of time. The system has user-controlled parameters to benchmark performance, scalability, and regression testing before deploying the application to customers. The system includes a display processor and a test unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114